DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Western on 01 November 2021.
The application has been amended as follows:

1. (Currently Amended) An intraocular lens (IOL), comprising:
an optic comprising:
a peripheral edge, wherein the peripheral edge is substantially cylindrical; and 
a posterior surface bounded by the peripheral edge and opposing the anterior surface, wherein the posterior surface includes a concave peripheral portion; and
two or more haptic members extending from the peripheral edge at respective haptic-optic junctions,
wherein all other portions of the posterior surface other than the concave peripheral portion are convex, and wherein an entirety of the anterior surface is convex,
wherein the concave peripheral portion extends along a portion of the posterior surface adjacent to a junction of the posterior surface and the peripheral edge, wherein the peripheral edge extends 360 degrees and the concave peripheral portion extends along the portion of the posterior surface from between 80 degrees to 140 degrees,
wherein the intersection of the concave peripheral portion and the peripheral edge defines a sharp edge, 
wherein, when the intraocular lens is finally implanted in a patient’s eye, the concave peripheral portion is positioned at an approximately nasal orientation relative to the eye,
wherein the intraocular lens is designed to reduce positive and negative dysphotopsias after cataract surgery.
2.-5. (Canceled)
6. (Currently Amended) The intraocular lens of claim [[1, wherein one of the haptic members extends from the peripheral edge at the [[concave peripheral portion.

8.-18. (Canceled)

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an intraocular lens comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an optic comprising:
an anterior surface bounded by a peripheral edge, wherein the peripheral edge is substantially cylindrical; and 
a posterior surface bounded by the peripheral edge and opposing the anterior surface, wherein the posterior surface includes a concave peripheral portion; and
two or more haptic members extending from the peripheral edge at respective haptic-optic junctions,
wherein all other portions of the posterior surface other than the concave peripheral portion are convex, and wherein an entirety of the anterior surface is convex,
wherein the concave peripheral portion extends along a portion of the posterior surface adjacent to a junction of the posterior surface and the peripheral edge, wherein the peripheral edge extends 360 degrees and the concave peripheral portion extends along the portion of the posterior surface from between 80 degrees to 140 degrees,

wherein, when the intraocular lens is finally implanted in a patient’s eye, the concave peripheral portion is positioned at an approximately nasal orientation relative to the eye,
wherein the intraocular lens is designed to reduce positive and negative dysphotopsias after cataract surgery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,162,249 
US PG Pub No. 2006/0142855 A1 
US PG Pub No. 2008/0269885 A1 
US PG Pub No. 2008/0109077 A1 
WO 2015/033925 
US PG Pub No. 2008/0269884 A1 
US 4,634,442
US PG Pub No. 2017/0239040 A1

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774